Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 1 of 14      PageID #:
                                    497



                IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF HAWAI‘I
 PATRICIA GROSSMAN,              )           CIVIL NO. 18-00493 DKW-RT
                                 )
               Plaintiff,        )           MEMORANDUM IN SUPPORT
                                 )           OF OPPOSITION AND CROSS
      vs.                        )           MOTION FOR SUMMARY
                                 )           JUDGMENT
 HAWAII GOVERNMENT EMPLOYEES )
 ASSOCIATION / AFSCME LOCAL 152; )
 DAVID LASSNER, IN HIS OFFICIAL  )
 CAPACITY AS PRESIDENT OF THE )
 UNIVERSITY OF HAWAII; AND       )
 RUSSELL SUZUKI, IN HIS OFFICIAL )
 CAPACITY AS ATTORNEY GENERAL )
 OF HAWAII;                      )
                                 )
               Defendants.       )
 ________________________________)

             MEMORANDUM IN SUPPORT OF OPPOSITION
            AND CROSS MOTION FOR SUMMARY JUDGMENT

 I.    INTRODUCTION
       Defendant David Lassner is the President of the University of Hawaiʻi

 (“University”). Concise Statement of Facts (hereinafter “CSF”) No. 1.

 Defendant Clare E. Connors is the Attorney General for the State of

 Hawaiʻi. CSF No. 2. Defendant Hawaii Government Employees

 Association / AFSCME Local 152 (“HGEA”) is a labor organization. CSF

 No. 3.

       HGEA is the certified collective bargaining representative of a

 bargaining unit of administrative, professional, and technical employees of
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 2 of 14     PageID #:
                                    498



 the University known as Unit 8. CSF No. 4. Plaintiff Patricia Grossman

 (“Plaintiff”) is an employee of the University and member of Unit 8. CSF

 No. 5. Employees in Unit 8 are paid through the State of Hawaiʻi

 Department of Accounting and General Services (“DAGS”). CSF No. 6.

       Employees in Unit 8 may become HGEA members by signing a

 membership card that authorizes the deduction of union dues from their

 pay. CSF No. 7. Employees in Unit 8 are not required to become

 members of HGEA or authorize dues deductions as a condition of

 employment. CSF No. 8.

       DAGS relies on information provided by HGEA regarding which

 employees have properly authorized or cancelled dues deductions. CSF

 No. 9.

       HGEA members have the right to run for union office, vote in union

 officer elections, and otherwise participate in HGEA’s internal affairs.

 Nonmembers do not have these membership rights. CSF No. 10.

       In 1995, Plaintiff signed the HGEA membership application card.

 CSF No. 11. DAGS deducted union dues from Plaintiff’s pay and remitted

 those dues to HGEA after she became a HGEA member. CSF No. 12.

       Before June 27, 2018, non-union-members in Unit 8 paid fair-share

 fees to HGEA to cover their share of the cost of collective bargaining


                                    2
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 3 of 14     PageID #:
                                    499



 negotiations and contract administration. The “chargeable” fair-share fees

 paid by nonmembers were on average approximately 75% of full member

 dues and were always lower than full member dues. After the Supreme

 Court issued Janus v. AFSMCE, Council 31, 138 S.Ct. 2448 (2018) on

 June 27, 2018, DAGS immediately stopped deducting and HGEA stopped

 receiving fair- share fees from nonmembers. CSF No. 13.

       Between July 6 and July 10, 2018, Plaintiff exchanged emails with

 certain staff members at HGEA, DAGS, and the University. CSF No. 14.

 On or about July 14, 2018, Plaintiff sent a letter dated July 13, 2018 to

 HGEA’s Hawaiʻi Island Division office and to the University of Hawaiʻi by

 certified mail, asking to resign her membership and to stop deduction of

 dues. Plaintiff’s letter was received by HGEA’s Hawaiʻi Island Division

 office on the island of Hawaiʻi on or about July 14, 2018. CSF No. 15.

       On January 9, 2019, HGEA notified DAGS of Plaintiff’s request to

 stop dues deductions, and dues deductions from Plaintiff’s pay ended.

 CSF No. 16. A total of $402.60 in dues was deducted from Plaintiff’s pay

 from July 10, 2018 through the time deductions stopped, covering dues for

 the period July 1, 2018 through December 31, 2018. Specifically,

 deductions of $33.55 took place on approximately the 5th and 20th of each

 month beginning July 20, 2018 and ending January 4, 2019. Deductions


                                    3
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 4 of 14     PageID #:
                                    500



 on approximately the 5th of the month covered dues for the second half of

 the previous month. Deductions on approximately the 20th of the month

 covered dues for the first half of that month. CSF No. 17.

       On January, 10, 2019, HGEA sent Plaintiff a check in the amount of

 $402.60. CSF No. 18. On January 23, 2019, Plaintiff’s counsel sent a

 letter to HGEA counsel regarding the check. CSF No. 19. On January 28,

 2019, HGEA sent a follow-up letter to Plaintiff’s counsel regarding the

 check. CSF No. 20. On June 21, 2019, Plaintiff’s counsel informed

 HGEA’s counsel that Plaintiff had not cashed the check. CSF No. 21. On

 June 28, 2019, HGEA sent Plaintiff a reissued check in the amount of

 $442.86. CSF No. 22.

       Plaintiff is no longer a member of HGEA. No dues or other payments

 to HGEA are currently being deducted from her pay. HGEA has instructed

 DAGS and the University that dues should not be deducted from Plaintiff’s

 pay in the future, and that HGEA will not accept receipt of any dues

 deducted from Plaintiff’s pay, unless she chooses to join HGEA and

 authorizes deductions again. CSF No. 23.

 II.   STATEMENT OF FACTS
       In Count I of the Complaint, Plaintiff seeks declaratory and injunctive

 relief against Defendants HGEA, Suzuki, and Lassner for civil rights



                                    4
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 5 of 14        PageID #:
                                    501



 violations under the First and 42 USC § 1983. See Complaint. [Doc. 1].

 She alleges:

             38. Forcing a government employee to join a union or
       even to pay fees to a union violates that employee’s First
       Amendment right to free speech and freedom of association
       unless the employee “affirmatively consents” to waive the
       rights. Janus v. AFSCME, 138 S. Ct. 2448, 2486 (2018). Such
       a waiver must be “freely given and shown by ‘clear and
       compelling’ evidence.” Id.

            39. The rights to free speech and freedom of
       association in the First Amendment have been incorporated to
       and made enforceable against the states through the
       Fourteenth Amendment guarantee of Due Process. Id. at 2463;
       NAACP v. Alabama, 357 U.S. 449 (1958); Gitlow v. New York,
       268 U.S. 652 (1925).

              40. 42 U.S.C. § 1983 provides a cause of action for
       both damages and injunctive relief against any person who,
       under color of law of any state, subjects any person within the
       jurisdiction of the United States to a deprivation of any rights,
       privileges, or immunities secured by the Constitution.

              41. 28 U.S.C. § 2201(a) allows a court of the United
       States, as a remedy, to declare the rights and other legal
       relations of interested parties.

            42. Mrs. Grossman does not affirmatively consent to
       being considered a member of HGEA or to having her union
       dues withheld by President Lassner.

            43. President Lassner is a state actor, who is deducting
       dues from Mrs. Grossman’s paycheck under color of state law.

       See Complaint [Doc. 1], Pars. 38-43, emphasis added.




                                    5
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 6 of 14   PageID #:
                                    502



       However, contrary to Plaintiff’s claims, Defendant Lassner is not

 deducting dues from Plaintiff. The parties have stipulated and agreed as

 follows:

       Plaintiff is an employee of the University and member of Unit 8. CSF

 No. 5.

       Employees in Unit 8 are paid through the State of Hawaiʻi

 Department of Accounting and General Services (“DAGS”). CSF

 No. 6, emphasis added.

       DAGS relies on information provided by HGEA regarding which

 employees have properly authorized or cancelled dues deductions.

 CSF No. 9, emphasis added.

       DAGS deducted union dues from Plaintiff’s pay and remitted

 those dues to HGEA after she became a HGEA member. CSF No. 12,

 emphasis added.

       On January 9, 2019, HGEA notified DAGS of Plaintiff’s request to

 stop dues deductions, and dues deductions from Plaintiff’s pay

 ended. CSF No. 16, emphasis added.

       As of July 2018, DAGS has taken over from the University of Hawaiʻi

 the deduction of HGEA dues for University employees. CSF No. 24.

 HGEA and DAGS coordinate between themselves the deduction of HGEA


                                   6
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 7 of 14       PageID #:
                                    503



 dues for University employees within that union. CSF No. 25. This

 arrangement has been continuous from July 2018 to present for each

 payroll period and is intended to continue into the future. CSF No. 26.

         Thus, contrary to Plaintiff’s allegations in her Complaint, President

 Lassner and the University of Hawaiʻi were not deducting HGEA dues from

 her paycheck.

         Moreover, HGEA and DAGS have ceased deducting dues from

 Plaintiff’s paycheck making her declaratory and injunctive claims are now

 moot.

 III.    RELEVANT PROCEDURAL HISTORY
         On December 20, 2018, Plaintiff filed her Complaint for Declaratory

 Relief (“Complaint”). [Doc. 1]. On January 18, 2019, Defendant David

 Lassner, in his official capacity as President of the University of Hawaiʻi

 (“Defendant Lassner”) filed his Answer to the Complaint. [Doc. 13]. On

 January 18, 2019, Defendant Russell Suzuki, in his official capacity as

 Attorney General of Hawaiʻi (“Defendant Suzuki”) filed his Answer to the

 Complaint. [Doc. 14].

         On February 11, 2019, Defendant Hawaii Government Employees

 Association / AFSCME Local 152 (“HGEA”) filed its Motion to Dismiss

 Count II of the Complaint (“Motion to Dismiss”). [Doc. 27]. On April 23,



                                      7
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 8 of 14      PageID #:
                                    504



 2019, Defendant Suzuki filed his Joinder to the Motion to Dismiss.

 [Doc. 38]. On April 24, 2019, Defendant Lassner filed his Joinder to the

 Motion to Dismiss. [Doc. 40].

       On April 24, 2019, Plaintiff filed her Memorandum in Opposition to the

 Motion to Dismiss. [Doc. 41]. On May 1, 2019, HGEA filed its Reply

 Memorandum in Support of the Motion to Dismiss. [Doc. 43]. On May 8,

 2019, HGEA filed its Notice of Supplemental Authority. [Doc. 44].

       On May 21, 2019, the Court granted the Motion to Dismiss.

 [Doc. 46].

       On July 31, 2019, the parties filed their Stipulation Regarding

 Undisputed Facts. [Doc. 57]. On September 23, 2019, the parties filed,

 and the Court approved, the Stipulation and Order Re: Cross-Motions for

 Summary Judgment. [Doc. 59]. On October 21, 2019 and pursuant to the

 Stipulation and Order Re: Cross-Motions for Summary Judgment, Plaintiff

 filed her Motion for Partial Summary Judgment. [Doc. 60].

 IV.   APPLICABLE LEGAL STANDARD
       Summary judgment is appropriate when it is demonstrated that there

 exists no genuine issue as to any material fact, and that the moving party is

 entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Adickes v.

 S.H. Kress & Co., 398 U.S. 144, 157, 90 S. Ct. 1598, 26 L. Ed. 2d 142



                                    8
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 9 of 14        PageID #:
                                    505



 (1970); Fortyune v. American Multi-Cinema, Inc., 364 F.3d 1075, 1080

 (9th Cir. 2004); Jung v. FMC Corp., 755 F.2d 708, 710 (9th Cir. 1985).

       In attempting to establish the existence of a factual dispute, the

 opposing party may not rely upon the mere allegations or denials of its

 pleadings, but is required to tender evidence of specific facts in the form of

 affidavits, and/or admissible discovery material, in support of its contention

 that the dispute exists. Rule 56(e); Matsushita Elec. Indus. Co. v. Zenith

 Radio Corp., 475 U.S. 574, 586, n. 11, 106 S. Ct. 1348, 89 L. Ed. 2d 538

 (1986); First Nat’l Bank v. Cities Service Co., 391 U.S. 253 at 289, 88 S. Ct.

 1575, 20 L. Ed. 2d 569 (1968); Willis v. Pacific Maritime Ass’n, 244 F.3d

 675, 682 (9th Cir. 2001).

 V.    ARGUMENT
       A.    President Lassner is Not Acting Under Color of State Law
       Plaintiff alleges that President Lassner is acting under color of

 law to deduct HGEA dues from her paycheck. See Complaint

 [Doc. 1], Pars. 42-43. She claims that under 42 U.S.C. § 1983,

 President Lassner is violating her civil rights, specifically her First

 Amendment rights to speech and assembly. See Complaint [Doc. 1],

 Par. 47.




                                      9
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 10 of 14       PageID #:
                                    506



       42 U.S.C. § 1983 states:

              Every person who, under color of any statute, ordinance,
       regulation, custom, or usage, of any State or Territory or the
       District of Columbia, subjects, or causes to be subjected, any
       citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or
       immunities secured by the Constitution and laws, shall be liable
       to the party injured in an action at law, suit in equity, or other
       proper proceeding for redress[.]

             42 U.S.C. § 1983

       Contrary to Plaintiff’s allegations, President Lassner is not and was

 not deducting union dues from her paycheck. The parties have stipulated

 that Plaintiff is an employee of the University and member of Unit 8 and

 that Unit 8 employees are paid through DAGS. CSF Nos. 5-6. DAGS

 relies upon information provided by HGEA regarding which employees

 have properly authorized or cancelled dues deductions. CSF No. 9,

 emphasis added. DAGS deducted union dues from Plaintiff’s pay and

 remitted those dues to HGEA after she became a HGEA member. CSF

 No. 12, emphasis added.

       On January 9, 2019, HGEA notified DAGS of Plaintiff’s request to

 stop dues deductions, and dues deductions from Plaintiff’s pay ended.

 CSF No. 16.

       As of July 2018, DAGS has taken over from the University of Hawaiʻi

 the deduction of HGEA dues for University employees. CSF No. 24.

                                     10
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 11 of 14       PageID #:
                                    507



 HGEA and DAGS coordinate between themselves the deduction of HGEA

 dues for University employees within that union. CSF No. 25. This

 arrangement has been continuous from July 2018 to present for each

 payroll period and is intended to continue into the future. CSF No. 26.

       Plaintiff has not offered any evidence in support of her allegations in

 her Complaint that President Lassner is under color of law deducting or

 deducted union dues from her paycheck. In fact, Plaintiff now concedes

 that President Lassner is not and was not deducting HGEA dues from her

 paycheck. In light of this reversal of her allegations, this Court should grant

 President Lassner’s Motion for Summary Judgment.

       B.    Plaintiff’s Claims for Declaratory and Injunctive Relief Are Moot

       In her Complaint, Plaintiff alleges that she is entitled to an injunction

 under 42 U.S.C. § 1983 ordering President Lassner to immediately stop

 deducting union dues from her paycheck. See Complaint [Doc.1], Par. 50.

 In her prayer for relief, she demands that the Court declare President

 Lassner’s practice of withholding union dues from her paycheck is

 unconstitutional and to enjoin President Lassner from deducting dues from

 her paycheck. See Complaint [Doc. 1], Pg. 16.




                                    11
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 12 of 14      PageID #:
                                    508



       Even if President Lassner was deducting HGEA dues from Plaintiff’s

 paychecks, such deductions have ceased. As such, her claims for

 injunctive and declaratory relief is moot.

       Federal courts lack jurisdiction to consider moot claims. Church of

 Scientology v. United States, 506 U.S. 9, 12, 113 S.Ct. 447, 121 L.Ed.2d

 313 (1992). “A claim is moot if it has lost its character as a present, live

 controversy.” Am. Rivers v. Nat'l Marine Fisheries Serv., 126 F.3d 1118,

 1123 (9th Cir.1997).

       Stated another way, mootness is “the doctrine of standing set in a

 time frame: The requisite personal interest that must exist at the

 commencement of the litigation (standing) must continue throughout its

 existence (mootness).” United States Parole Comm’n v. Geraghty,

 445 U.S. 388, 397, 100 S.Ct. 1202, 1209, 63 L.Ed.2d 479 (1980), citation

 omitted. Article III of the United States Constitution confers jurisdiction on

 federal courts over “cases” and “controversies” and has been construed to

 prohibit advisory opinions. Moreover, civil actions seeking prospective

 relief for deductions of union dues are “moot once the dues collection has

 ended.” Mayer v. Wallingford-Swarthmore Sch. Dist., __ F.Supp.3d ___,

 2019, WL 4674397, at *3 (E.D. Pa. Sept. 24, 2019). Declaratory relief

 claims are also not immune from mootness considerations. See Kasza v.


                                    12
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 13 of 14        PageID #:
                                    509



 Browner, 133 F.3d 1159, 1172 (9th Cir.1998); Enrico’s Inc. v. Rice,

 730 F.2d 1250, 1254–55 (9th Cir.1984).

       Here, the parties have stipulated that in 1995, Plaintiff signed the

 HGEA membership application card. CSF No. 11. DAGS deducted union

 dues from Plaintiff’s pay and remitted those dues to HGEA after she

 became a HGEA member. CSF No. 12. After the Supreme Court issued

 Janus v. AFSMCE, Council 31, 138 S.Ct. 2448 (2018) on June 27, 2018,

 DAGS immediately stopped deducting and HGEA stopped receiving fair-

 share fees from nonmembers. CSF No. 13. On or about July 14, 2018,

 Plaintiff sent a letter to HGEA asking to resign her membership and to stop

 deduction of dues. On January 9, 2019, HGEA notified DAGS of Plaintiff’s

 request to stop dues deductions, and dues deductions from Plaintiff’s pay

 ended. CSF No. 16.

       Plaintiff has been reimbursed $442.86 which represents the amount

 of dues deducted during the time that she requested to resign her

 membership and the resignation of her HGEA membership. CSF.

 Nos. 17-22.

       In addition, the parties further stipulated that Plaintiff is no longer a

 member of HGEA. No dues or other payments to HGEA are currently

 being deducted from her pay. HGEA has instructed DAGS that dues should


                                     13
Case 1:18-cv-00493-DKW-RT Document 66-1 Filed 11/18/19 Page 14 of 14     PageID #:
                                    510



 not be deducted from Plaintiff’s pay in the future, and that HGEA will not

 accept receipt of any dues deducted from Plaintiff’s pay, unless she

 chooses to join HGEA and authorizes deductions again. CSF No. 23.

       Accordingly, Plaintiff has resigned from HGEA and no further dues

 are being deducted from her paycheck. As such, her allegations, claims

 and requested relief are moot.

 VI.   CONCLUSION

       Based on the foregoing, the University requests that the Court grant

 summary judgment in its favor and against Plaintiff as to all claims alleged

 against it in Plaintiff’s Complaint Seeking Declaratory Relief, Injunctive

 Relief, and Damages for Deprivation of First Amendment Rights [Doc. 1].

       DATED:      Honolulu, Hawai‘i, November 18, 2019.



                                            /s/ Derek T. Mayeshiro
                                           CARRIE K. S. OKINAGA
                                            University General Counsel
                                           DEREK T. MAYESHIRO
                                           ELISABETH A. K. CONTRADES
                                            Associates General Counsel

                                           Attorneys for Defendant DAVID
                                           LASSNER, IN HIS OFFICIAL
                                           CAPACITY AS PRESIDENT OF
                                           THE UNIVERSITY OF HAWAIʻI




                                    14
